PER CURIAM.
Defendants’ Tri County Land Corp., a Florida corporation, Hidden Valley Construction Corp., a Florida corporation, Robert F. Sullivan and Margaret Mary Sullivan, his wife, and Roy A. Glisson and Bernice Glisson, his wife, appeal a summary final judgment entered for the plaintiff, Atlantic Federal Savings and Loan Association of Fort Lauderdale, in a mortgage foreclosure proceeding.
Defendants filed motion to dismiss, upon which no order was entered. Approximately seven months later, on motion of plaintiff, the summary final judgment was entered, no answer having been filed.
The court has carefully considered the record on appeal, the briefs and oral argument of counsel for the parties. From such consideration of all the issues raised on appeal, we find no reversible error.
Affirmed.
ANDREWS, J., and SPECTOR, SAMUEL, and NANCE, L. CLAYTON, Associate Judges, concur.